Citation Nr: 0529429	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. Correa Perez, M.D.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
September 1974.  Thereafter, he apparently performed various 
periods of military training in the U.S. Army reserves, to 
include a period of inactive duty training in March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).

This appeal has previously been before the Board.  The 
appellant appealed the October 1996 rating decision that 
found no new and material evidence to reopen a claim for 
service connection for a low back disorder.  In an April 1999 
decision on appeal, the Board found that new and material 
evidence had been received, reopened the claim, and remanded 
the case to the RO for additional development.

In a January 2000 decision on return from the RO, the Board 
denied service connection for a low back disorder on the 
merits.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion from the parties, in a June 2000 Order, the 
Court vacated the decision and remanded the case for 
additional development.  Per the Court's Order, the Board 
remanded the case in July 2001 in order to obtain an 
additional medical examination and opinion, as well as for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

Following the RO's completion of the requested development, 
the Board issued a decision in May 2002 in which it again 
denied service connection for a low back disorder.  The 
appellant appealed this decision to the Court as well.  
Pursuant to VA's motion, in a July 2003 Order, the Court 
vacated the Board decision and remanded the case for 
compliance with the VCAA. The Board remanded the case to the 
RO in October 2003.  

Most recently, the case was again remanded by the Board in 
September 2004 for additional notice pursuant to the VCAA.  
The action has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's inservice back injuries were acute and 
transitory.

3. Periodic physical examinations, conducted in July 1980, 
February 1984 and July 1985, reported that the veteran's 
spine was normal; X-ray examinations of the veteran's lumbar 
spine, performed in March 1979 and February 1987, revealed 
normal findings.

4. The veteran's current low back disorder is diagnosed as 
herniated nucleus pulposus, at L5-S1, and lumbar 
fibromyositis.

5. The veteran's current back disorder is not shown to be 
causally related to his active military service or to an 
injury incurred during his active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, the veteran's claim has been 
pending since 1996, which is before the VCAA was enacted.  As 
such, notice to the veteran was not done in this case until 
later in the claims process.  Nevertheless, VA provided the 
veteran the required notice with respect to his claim in 
letters dated in August 2001, September 2003, September 2004, 
and November 2004.  These letters, along with the numerous 
other Statements of the Case, Supplemental Statements of the 
Case, Court Remands, and Board Remands and Board Decisions, 
informed him of the requirements needed to establish his 
claim.  Specifically, in accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded several VA 
Compensation and Pension examinations with regard to his 
claim.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In addition, 
service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
in or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

The veteran contends that he is entitled to service 
connection for a low back disorder, which he believes arose 
from a back injury he sustained while attempting to lift a 
tent during a period of active duty for training in March 
1979.  The contemporaneous incident report, DA Form 2173, is 
of record.  This form does not indicate the type of duty 
involved.  The form does indicate that the period of duty was 
from 8:00 am to 5:00 pm on March 3, 1979.  A check of a 
calendar reveals that this was a Saturday.  As such, the 
Board believes that the veteran was performing inactive duty 
training during the time of this injury.  Nevertheless, 
service connection can still be granted if the veteran became 
disabled due to an injury incurred during this period of 
inactive duty training.  38 U.S.C.A. § 101(24).  The veteran 
claims that ever since this incident he has experienced lower 
back pain on a continuing basis.

A review of the veteran's medical records from his period of 
active duty between 1972 and 1974 reflects that he was seen 
for complaints of back pain in March 1973, which was 
apparently associated with a genito-urinary problem, and in 
October 1973, which apparently was not followed up.  In a 
record dated in January 1974, it was noted that the veteran 
complained of bilateral tenderness in the area of the 
sacroiliac joint, but this also does not appear to have been 
followed up in any way.

Following this period of service, the evidence shows that in 
March 1976, the veteran was seen at a VA hospital for low 
back pain, which the veteran described as being of a week's 
duration.  Upon inspection, it was noted that there was 
moderate tenderness on palpation of the sacroiliacs, but that 
all movements were possible. The diagnosis was arthralgia.  
Thereafter, a VA treatment record dated in July 1976 reflects 
that the veteran was again seen with complaints that included 
low back pain.  This, however, was accompanied by low 
abdominal pain and was apparently considered to be related to 
kidney, ureter and/or bladder problems, and it does not 
otherwise appear that the veteran was considered to have any 
type of chronic low back disability.

The next relevant record is from March 1979, when the veteran 
injured his back while lifting a tent with four other members 
of his military reserve unit.  A treatment report, dated 
March 4, 1979, noted the veteran's history of a lifting-type 
back injury the day before.  Physical examination revealed 
that the veteran's spine was slightly tender.  The report 
also noted "no radiation down legs - suggest no HNP."  It 
concluded with an assessment of back sprain, and noted that 
the veteran was prescribed a low back pain girdle.  An X-ray 
examination of the spine, performed in March 1979, noted a 
loss of the normal lordosis which might be secondary to 
muscle spasm.  The report also noted that the vertebral 
bodies and joint spaces were "well preserved."  An 
orthopedic consultation report, dated in April 1979, noted 
the veteran's complaints of tenderness in the lumbar region.  
Physical examination revealed that the veteran was ambulating 
normally with no neurologic deficit.  The report indicated 
that the veteran's back had a normal curvature.  Also noted, 
however, were minimal muscle spasm in the left lumbosacral 
region and tenderness to palpation.  The report concluded 
with an assessment of low back pain and indicated that the 
veteran should continue physiotherapy and that he "should 
progress gradually from light to heavy work."

An undated treatment report, most likely related to treatment 
in 1980 given the veteran's reported age at the time, noted 
the veteran's complaints of lower back pain.  Physical 
examination at that time revealed no gait difficulty, 
negative Lasegue and Patrick tests and normal deep tendon 
reflexes.  The report concluded with a diagnosis of low back 
myofascial syndrome.

Reports of periodic physical examinations dated in July 1980, 
February 1984, and July 1985, which were conducted in 
connection with the veteran's military reserve service, all 
noted that the veteran's spine was normal.  

In February 1987, the veteran was involved in an automobile 
accident.  The pertinent treatment records reflect that the 
veteran's complaints included pain in the cervical and the 
thoracic-lumbosacral regions of the spine.  Physical 
examination revealed pain in the cervical spine, with 
radiation to both trapezius muscle groups, and pain in the 
thoracic-lumbosacral region of the spine, without radiation 
to the legs and a limited range of motion.  An X-ray 
examination of the veteran's lumbar spine noted that the 
"vertebral bodies and joint spaces are well preserved," and 
that there was some straightening of the lumbar spine, 
suggestive of muscle spasms of paravertebral muscles.  The 
diagnoses were whiplash injury of cervical spine and myositis 
of the thoracic and lumbosacral region of the spine.  A 
follow-up orthopedic consultation noted that the veteran had 
no history of any systemic illness and "was doing well until 
yesterday when he was hit by AMA bus while he was stop at red 
light in his car."  The report noted the veteran's 
complaints of cervical pain, with radiation to arms and mild 
low back pain, without radiation to the legs.  The assessment 
was status post whiplash injury with no evidence of 
neurological deficit or evidence of fracture or dislocation 
by X-ray examination.

In October 1987, the veteran sought treatment for complaints 
of having "been experiencing chronic cervical pain after car 
accident 8 months ago.  [Patient] refers that 2-3 weeks ago 
he had recurrence of cervical pain [with] limitation of 
motion."  A treatment report, dated March 1991, noted the 
veteran's complaints of continuing neck pain.  The report 
concluded with an assessment of upper trapezius myositis, 
partially resolved.  Medical treatment reports, dated March 
1991 through April 1991, revealed that the veteran underwent 
physical therapy for this condition.  An April 1991 treatment 
report noted an assessment of status post trapezius strain.

In August 1992, a VA examination of the veteran was 
conducted.  The report of that examination included the 
veteran's narrative history of a back injury while on active 
duty in 1979.  Physical examination revealed some flattening 
of the lumbar lordotic curve with tenderness to pressure over 
the lumbar paravertebral muscle with several tender fibrotic 
nodules.  The report also revealed that the veteran's spine 
had a full range of motion with pain.  An X-ray examination 
of the lumbosacral spine performed at that time revealed "no 
evidence of significant abnormality involving the vertebral 
body or intervertebral disc spaces."  It also noted some 
straightening of the lumbar spine, on the basis of some 
regional muscle spasm.  An electromyographic (EMG) 
examination was performed and revealed an impression of a 
normal study.  The report concluded with diagnoses of lumbar 
paravertebral fibromyositis and L5-S1 radiculopathy on the 
left side.

In September 1993, the veteran sought treatment for a 
recurrence of low back pain.  Physical examination revealed 
discomfort on palpation of the paravertebral area.  The 
report concluded with impressions of fibromyositis and low 
back pain.  Medical treatment reports, dated February 1994 
through November 1994, reflect treatment for recurrent 
myositis.  They include the veteran's narrative history of 
low back pain since 1979.

A treatment report from a private physician, Margarita Correa 
Perez, M.D., dated in July 1996, sets out the veteran's 
complaints of low back pain with radiation to his left lower 
extremity.  The assessment was sciatic neuritis, old, rule 
out herniated nucleus pulposus at L5-S1.  In July 1996, a 
computed tomography (CT) examination of the veteran's spine 
was conducted and revealed a central posterior sub-
ligamentous herniated nucleus pulposus compressing the dural 
sac and nerve roots and causing partial bilateral neural 
foramina encroachment.  In September 1996, EMG and nerve 
conduction studies (NCS) were conducted.  The report of these 
procedures revealed a diagnostic impression of "LT S1 
Radiculopathy."  

An August 1996 treatment summary report from another private 
physician, Roberto Alvarez, M.D., also includes the veteran's 
narrative history of "low back pain that started after he 
injured his back while in the U.S. Army in 1979."  In the 
report, it is acknowledged that the veteran was injured in an 
automobile accident in 1987, but it is remarked that there 
was no evidence of worsening of the veteran's low back 
problem as a result of this accident.  Also mentioned in the 
report is the result of a recent computed tomography 
examination of the veteran's back which revealed a herniated 
nucleus pulposus at L5-S1 disc level.  This was described as 
compressing the dural sac and nerve roots, causing partial 
bilateral foramina encroachment.  Dr. Alvarez then expressed 
his opinion that the veteran's herniated nucleus pulposus 
"most likely ocurred [sic] with the only episode of 
documented back sprain in this patients history."  He also 
noted that the veteran's record keeping was not the best and 
that the lack of documentation should not adversely affect 
the outcome of his claim.

In June 1997, a hearing was conducted at the RO.  At the 
hearing, the veteran testified that he injured his back 
during active duty for training in March 1979.  He reported 
that his low back condition had continued to cause pain ever 
since that time.  Following his initial injury, the veteran 
indicated that he received 10 therapy treatments for lumbar 
pain.  The veteran's private physician, Margarita Correa 
Perez, M.D., also testified at the veteran's hearing.  She 
reported that she began treating the veteran in July 1996, 
and at that time the veteran complained of lower back pain, 
radiating down his left leg.  She indicated that the veteran 
completed his medical history indicating that this condition 
began during his military service in 1979.  She also 
testified that the veteran currently had a central posterior 
herniated disc compressing the dural sac and the nerve roots, 
causing partial bilateral obliteration of neural foramens.  
She responded in the affirmative to the veteran's 
representative's remarks that "According to the medical 
history you have, well, you can reach the conclusion that he 
had been suffering from this pain since 1979."

A December 1998 rating decision refers to a January 1998 VA 
medical consultation report which observed that the veteran's 
current diagnosis of herniated nucleus pulposus, L5-S1, had 
been confirmed, but that this diagnosis did not in itself 
establish a link with mild acute back trauma in 1979.  In 
this regard, it was noted that prior to August 1992, there 
was no indication of neurologic symptoms or signs; and that, 
therefore, it would be speculative to get into the 
possibility of an association between a remote mild injury in 
1979 and the veteran's current condition.  This was 
particularly so, given the veteran's intervening injury in 
1987.

In May 1999, another VA examination of the veteran was 
conducted.  The report from this examination shows that the 
veteran's claims file was reviewed, and the veteran's 
contentions regarding the onset of his current disability 
were noted.  After considering this, as well as the current 
findings from examination, the veteran was diagnosed with L5- 
S1 herniated nucleus pulposus and lumbar fibromyositis.  As 
to the question of the relationship between the veteran's 
current disability and service, the examiner concluded:

There is no sufficient medical evidence to 
establish that the appellant's current HNP 
[herniated nucleus pulposus] at L5-S1 levels 
. . . and lumbosacral myositis was incurred 
as a result of injuries incurred by the 
veteran in March 1979.

The same physician, who examined the veteran in 1999, 
examined him again for VA purposes in October 2001.  In this 
report it was again noted that the veteran's claims file was 
reviewed.  Likewise, the veteran's current complaints and 
physical findings were recorded, and the diagnoses of lumbar 
fibromyositis and L5-S1 herniated nucleus pulposus were made.  
In addressing the critical question for purposes of this 
appeal, the examiner remarked as follows:

It is my opinion that the appellants current 
back disability is unlikely related to any 
inservice injury or incident, specifically, 
injuries incurred by the veteran in March 
1979. 

In May 2002, another medical opinion from private physician, 
Roberto Alvarez, M.D., was submitted.  This medical opinion 
recounts portions of the veteran's medical history and 
concludes, much as the earlier opinion did, that the 
veteran's current degenerative disc disease was the result of 
the March 1979 service lifting injury.  The physician 
indicates that the HNP was "diagnosed as soon as someone did 
a confirmatory test that immediately showed the Herniated 
disc."  However, the Board notes that radicular symptoms 
were not reported by the veteran until after the 1987 car 
accident, and a 1996 CT did not reveal findings consistent 
with HNP.

As already indicated, in this case the veteran contends that 
he injured his low back while on inactive duty for training 
in March 1979 and that, as a result of this injury, he 
currently has a low back disorder, including lumbar 
fibromyositis and a herniated nucleus pulposus at L5- S1.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
establish that a chronic back disorder was incurred during 
any period of service.  As already stated, the veteran was 
seen on a number of occasions during his period of active 
duty between 1972 and 1974, for back complaints.  These 
appear, however, to be isolated episodes with no evidence 
linking these complaints with the veteran's current 
disability.  He was also treated for back complaints in 1976, 
but these too, appear to be isolated occurrences.  Three 
years later, in March 1979, the evidence confirms a low back 
injury that occurred when the veteran lifted a tent, but 
treatment reports following this incident specifically showed 
no radiation down the legs as would suggest a herniated 
nucleus pulposus.  Likewise, an X-ray examination of the 
veteran's back performed at that time revealed that the 
vertebral bodies and joint spaces were well preserved.  A 
follow-up treatment report, dated in April 1979, indicated 
the veteran's improvement, and it was shown he was ambulating 
normally with no neurologic deficit and with only minimal 
left muscle spasm and tenderness.  Further, although the 
record establishes that the veteran also sought treatment for 
his back in 1980, there is no medical record of any further 
back complaints or treatment until seven years later, in 
February 1987.  Significantly, this treatment was immediately 
preceded by the veteran's involvement in an automobile 
accident in which it was noted he sustained trauma to his 
lumbar spine, (in addition to other segments of his spine).  
It is also significant that prior to this 1987 treatment, 
three separate physical examinations of the veteran in July 
1980, February 1984 and July 1985 revealed that the veteran's 
spine was normal upon clinical evaluation, and that in 
connection with his February 1987 complaints, it was recorded 
that the veteran "was doing well until yesterday when he was 
hit by AMA bus while he was stop[ped] at red light in his 
car."

Through his statements and testimony the veteran has alleged 
that he has experienced recurrent bouts of worsening back 
pain ever since his back injury in March 1979, and a 
statement from the veteran's supervisor, dated in April 1994, 
could be read to support this allegation.  There remains, 
however, no medical evidence of record reflecting treatment 
for a low back disorder during the seven-year period between 
1980 and 1987.  Further, the statement from the veteran's 
supervisor is worded in such a way that it is not clear that 
the veteran's back difficulties this person witnessed were 
limited to problems that occurred only in 1979, or whether 
these problems persisted from 1979 to 1990, when his 
relationship with the veteran apparently ended.  When the 
veteran's allegations and his supervisor's statement are 
viewed in the context of this history of no treatment for the 
period between 1980 and 1987, and with examination reports 
dated in 1980, 1984 and 1985, showing a normal spine, the 
probative value of the veteran's allegations and this 
supporting statement is significantly diminished.

With respect to the August 1996 and May 2002 opinions offered 
by Dr. Alvarez, M.D., who concluded that the veteran's 
herniated nucleus pulposus "most likely occurred [sic] with 
the only episode of documented back sprain in this patients 
history," it must be observed that this opinion fails to 
take into account the complete facts of record.  
Specifically, these opinions do not make reference to the 
findings of a normal spine noted on three separate physical 
examinations conducted after the 1979 injury, i.e., in July 
1980, February 1984 and July 1985.  Dr. Alvarez's opinions 
also fail to refer to the X- ray examinations of the 
veteran's lumbar spine performed in March 1979 and February 
1987 that showed normal findings.  In view of these failures, 
the Board finds the probative value of these opinions, like 
the veteran's allegations and the statement from his 
supervisor, to be significantly diminished.

With respect to the June 1997 comments made at the veteran's 
hearing by Margarita Correa Perez, M.D., which were to the 
effect that the veteran had been suffering from the pain of a 
herniated nucleus pulposus since his 1979 injury, it must be 
noted that she did not begin treating the veteran until 1996, 
17 years after the veteran's in-service injury.  Further, 
when asked what the veteran had told her about the history of 
his back pain, she stated:

He was not exactly specific about saying that, 
but he said that it had been a long time, many 
years, and the history he filled out at the 
office shows that he had an accident when he was 
active in the Armed Forces, in the Reserve, in 
1979 to 1980.

Although the veteran apparently completed a medical history 
form for Dr. Correa Perez, there is no indication she 
actually reviewed any of the veteran's medical treatment 
records prior to her own treatment beginning in July 1996.  
Specifically, there is no indication that she was aware of 
the normal spine findings on the veteran's physical 
examinations conducted in July 1980, February 1984 and July 
1985 and no indication that she was aware of the veteran's 
post service automobile accident in February 1987.  Thus, Dr. 
Correa Perez's opinion obviously rests heavily, if not 
exclusively, on the history provided by the veteran that 
evidently omitted certain relevant facts.  That being the 
case, her conclusions, based as they are on incomplete 
information, do not carry the same evidentiary weight as 
would those provided by physicians who have considered the 
entire record.

In this regard, the record contains opinions provided by 
physicians aware of the veteran's complete history.  These 
were provided by a VA consulting physician in January 1998, 
and another physician who examined the veteran for VA 
purposes in May 1999 and October 2001.  As set forth above, 
the physician who examined the veteran's spine in May 1999 
concluded at that time that there was insufficient evidence 
to establish that the veteran's herniated disc and 
lumbosacral myositis were incurred as a result of injuries 
incurred by the veteran in March 1979.  In October 2001, he 
re-stated this conclusion finding it was unlikely that the 
veteran current back disability was related to any in-service 
incident or injury.  In support of these conclusions, the VA 
examiner referred to the essentially normal findings revealed 
by 1979 and 1987 X-rays of the veteran's spine; the normal 
findings shown on examinations in 1980 and 1985; the absence 
of any treatment between 1980 and 1987; and the normal 
findings shown following an August 1992 electromyography of 
the veteran's legs.  Clearly, this opinion was based on a 
thorough familiarity with the veteran's medical history, and 
is thus accorded significant probative value.

The January 1998 VA consultation referred to in VA rating 
documents reflects that it would be speculative to associate 
the veteran's remote 1979 injury to his current diagnosis, 
particularly in view of the intervening injury the veteran 
sustained in 1987 and an absence of neurological symptoms or 
signs prior to 1992.  In this regard, he also referred to the 
1992 electromyogram study that revealed normal findings, a 
fact notably missing from the opinions provided by those of 
the view the veteran's current back disability is related to 
service. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  After 
considering the foregoing, the most probative evidence leaves 
the Board with an evidentiary picture that reflects an 
absence of medical evidence linking the veteran's current 
back disabilities to his period of active service between 
1972 and 1974; the absence of evidence of any medical 
treatment for back complaints between 1980 and 1987; the 
onset of current back complaints and treatment beginning in 
1987 following an automobile accident; and a uniformity of 
medical opinions based on a review of the veteran's complete 
history which essentially conclude that the veteran's current 
back disability is not related to his military service.  
Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability, and the veteran's 
appeal is denied.

Since the preponderance of the evidence is against the claim, 
and therefore, the benefit of the doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


